

116 S4700 IS: To establish a Center for Artificial Intelligence of the National Oceanic and Atmospheric Administration, and for other purposes.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4700IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a Center for Artificial Intelligence of the National Oceanic and Atmospheric Administration, and for other purposes.1.Center for Artificial Intelligence of the National Oceanic and Atmospheric Administration(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration (in this Act referred to as the Administrator) shall establish a center, to be known as the Center for Artificial Intelligence (in this Act referred to as the Center).(b)Center goalsThe goals of the Center shall be—(1)to coordinate and facilitate scientific and technological efforts relating to artificial intelligence across the National Oceanic and Atmospheric Administration; and(2)to expand external partnerships and build workforce proficiency to effectively transition artificial intelligence research and applications to operations.(c)Comprehensive programThrough the Center, the Administrator shall implement a comprehensive program to improve the use of artificial intelligence systems across the National Oceanic and Atmospheric Administration in support of the mission of the Administration. (d)Center prioritiesThe priorities of the Center shall be—(1)to coordinate and facilitate artificial intelligence research and innovation, tools, systems, and capabilities across the National Oceanic and Atmospheric Administration;(2)to establish data standards and develop and maintain a central repository for agency-wide artificial intelligence applications;(3)to accelerate the transition of artificial intelligence research to applications in support of the mission of the Administration;(4)to develop and conduct training for the workforce of the Administration related to artificial intelligence research and application of artificial intelligence for the Administration;(5)to facilitate partnerships between the Administration and other public sector organizations, private sector organizations, and institutions of higher education for research, personnel exchange, and workforce development with respect to artificial intelligence systems; and(6)to make data of the Administration accessible, available, and ready for artificial intelligence applications.(e)Stakeholder engagementIn carrying out the activities authorized under this Act, the Administrator shall—(1)collaborate with a diverse set of stakeholders including private sector entities and institutions of higher education;(2)leverage the collective body of research on artificial intelligence and machine learning; and(3)engage with relevant Federal agencies, research communities, and potential users of data and methods made available through the Center.(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this Act $10,000,000 for fiscal year 2021. 